Citation Nr: 0126873	
Decision Date: 11/29/01    Archive Date: 12/03/01

DOCKET NO.  94-12 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to service connection for neck disability.

3.  Entitlement to service connection for left shoulder 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Herman, Counsel


INTRODUCTION

The veteran served on active duty from October 1977 to 
December 1981.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal of an April 1992 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, DC.  
In August 1993, the veteran was afforded a personal hearing 
at the RO before a Hearing Officer.  A transcript of the 
hearing has been associated with the claims folders.

When this matter was most recently before the Board in 
November 1999, it was remanded for further development.  It 
was returned to the Board in October 2001.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issues decided herein has been 
obtained by the RO.

2.  The veteran's current low back disability is a result of 
an injury he sustained during his active naval service.

3.  Chronic disability of the veteran's neck was not present 
in service, arthritis of the veteran's cervical spine was not 
manifested within one year of his discharge from service, and 
current disability of the veteran's neck is not etiologically 
related to service.

4.  The veteran has no current disability of his left 
shoulder.  

CONCLUSIONS OF LAW

1.  Low back disability was incurred during active duty.  
38 U.S.C.A. §1131 (West Supp. 2001); 38 C.F.R. § 3.303 
(2001).

2.  Neck disability was not incurred in or aggravated by 
active duty, and the incurrence or aggravation of arthritis 
of the cervical spine during such service may not be 
presumed.  38 U.S.C.A. §§ 1101, 1112(a), 1131, 1137 (West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

3.  The veteran has no disability of the left shoulder that 
was incurred in or aggravated by active duty.  38 U.S.C.A. 
§ 1131 (West Supp. 2001); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that during the pendency of the 
appellant's appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  After the RO's most recent consideration of 
the veteran's claims, regulations implementing the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (recently 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The VCAA and the implementing regulations pertinent to the 
claims on appeal are liberalizing and are therefore 
applicable to these claims.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the RO has found the veteran's 
claims to be well grounded and has informed the veteran of 
the requirements for establishing a claim for service 
connection and of the evidence the RO has considered in its 
determination.  The veteran has submitted pertinent evidence 
in support of his claims.  There is no indication, nor has it 
been contended, that there are any outstanding medical 
records which could be obtained to substantiate the veteran's 
claims.  The RO has also afforded the veteran with multiple 
VA medical examinations for the purpose of determining the 
nature and etiology of the veteran's claimed low back, neck, 
and shoulder disabilities.  

In sum, all available evidence and information necessary to 
substantiate these claims have been obtained and there is no 
further action which should be undertaken to comply with the 
notification and duty to assist provisions of the VCAA and 
the implementing regulations.  The veteran will therefore not 
be prejudiced as a result of the Board deciding these claims 
without first affording the RO an opportunity to consider the 
claims in light of the regulations implementing the VCAA.  A 
remand for RO consideration of the claims under the 
implementing regulations would only serve to further delay 
resolution of the veteran's claims with no benefit flowing to 
the veteran.  Therefore, the Board will address the merits of 
the claims.





I.  Factual Background

Service medical records reflect that the veteran injured his 
left middle finger during a baseball game in 1979; however, 
they document no diagnosis, complaint or abnormal finding 
pertaining to the veteran's low back, neck, or left shoulder.  

In January 1982, the veteran filed a claim for service 
connection for carpal tunnel syndrome, a back condition, and 
hemorrhoids.  

The veteran was afforded a VA general medical examination in 
March 1982.  He reported that he had developed persistent low 
back pain in service while working in the bilges of ships.  
He said his problem with low back pain had not resolved.  
There was slight scoliosis of the thoracic and lumbar spine.  
The paraspinous muscles were tight, and there was possible 
flattening of the lumbar curve.  Forward bending was to 45 
degrees.  Backward bending was to 10 degrees.  There was no 
evidence of atrophy, neurological, or sensory deficit.  No 
significant abnormalities were found on an X-ray study.  The 
pertinent diagnosis was chronic lumbosacral strain.  

Service connection for chronic lumbosacral strain was denied 
by the RO in July 1982.  The RO held there was no evidence 
showing that the veteran's low back disability was incurred 
in or aggravated by his active naval service.  

At a February 1984 reservist's tri-annual medical 
examination, the veteran reported recurrent back pain.  The 
examiner evaluated the veteran's upper extremities as normal 
except for slight tenderness of the left hand, status post 
carpal tunnel surgery, and he evaluated the veteran's spine 
and other musculoskeletal elements as normal.  At an October 
1984 update of his reservist's tri-annual medical 
examination, the veteran again reported recurrent back pain.  
The examiner evaluated the veteran's upper extremities, spine 
and other musculoskeletal elements as normal.

In February 1985, the veteran underwent a VA neurological 
examination to determine the severity of his service-
connected bilateral carpal tunnel syndrome.  X-rays taken of 
the lumbosacral and cervical spine were essentially normal. 

An operative report from Grandview Hospital shows that the 
veteran underwent a lumbar spine manipulation under general 
anesthesia in August 1986.  The post-operative diagnosis was 
chronic lumbosacral sprain and strain.  

At a September 1986 reservist's medical examination for re-
enlistment, the veteran's upper extremities, spine and other 
musculoskeletal elements were found to be normal.

At a September 1986 VA examination concerning his service- 
connected bilateral carpal tunnel syndrome, the veteran 
complained of neck, shoulder and low back pain.  The veteran 
also complained of pain in both hands and reported he had 
developed pain in various parts of his body as a result of 
his carpal tunnel syndrome.  The veteran was wearing a 
cervical collar.  When tested, the veteran did not move his 
cervical spine more than 15 degrees in any direction.  Noting 
cervical spine pain with marked limitation of motion, the 
physician referred the veteran for X-rays, and the 
radiologist's impression was normal cervical spine with 
obliques.

In statements dated in November and December 1986, W. D. 
Weston, M.D., indicated that the veteran had chronic back 
pain, neck pain, and paresthesia in both arms.  An EMG study 
was noted to have shown bilateral cubital tunnel syndrome and 
possible cervical radiculopathies.  The diagnosis was 
mechanical low back problems and bilateral cubital tunnel.  
In a statement dated in February 1987, Dr. Weston noted that 
the veteran gave a history of an in-service fall that 
resulted in injuries to his back and neck.  Dr. Weston opined 
that the veteran's complaints of neurological problems of the 
left upper extremity could have been due these injuries.  

In an August 1987 letter, D. G. Camacho, M.D., stated that 
the veteran had been followed for pain in his left upper 
extremity and that on examination in August 1987, the 
veteran's symptoms seemed to be produced by a compression 
neuropathy at the left elbow.  An August 1987 billing 
statement from the veteran's chiropractor, Dr. W. R. Teeters, 
shows diagnoses of subluxation lumbosacral, lumbosacral 
sprain/strain, lumbosacral intervertebral disc syndrome and 
radiculitis, lumbosacral.

The veteran was afforded a personal hearing before the RO in 
December 1987.  He reported that he fell during his active 
service and sustained injuries of his head and hip.  He said 
the injuries occurred during a softball game.  He recalled 
that he received immediate treatment for his injuries through 
the Long Beach medical facility.  He stated that he fractured 
a finger on his left hand, but that no abnormalities could be 
found with regard to his back.  However, the veteran 
remembered that he was given muscle relaxers because of his 
complaint of back pain.  He stated he sought medical 
attention for complaints of low back pain shortly after his 
service discharge.  In addition, he testified that he 
experienced tingling from his fingers to his shoulders and 
into the neck.  He said he had a pinching feeling in the neck 
and shoulder area.  He testified that he first experienced 
problems with his neck in 1986 and at the same time had 
weakening in his hands.  The veteran testified that Dr. 
Weston had told him that there was a strong possibility that 
his back condition was causing the problems with his arms, 
and that Dr. Camacho said the problem with his hands very 
well could be from his back.  The veteran also testified that 
his chiropractor felt that all his problems were related to 
his back because he was also having neck problems.

Medical records dated between July 1987 and December 1987 
were received from Dr. Camacho.  Those records show that the 
veteran gave a history of pain in his upper extremities as a 
result of an accident while playing softball in 1979 when he 
broke one of the fingers of his left hand.  The veteran 
reported that he had had quite a bit of difficulty with his 
neck and upper extremities and some discomfort in his legs.  
He gave a history of having been diagnosed as having carpal 
tunnel syndrome with surgery in 1984.  On examination, the 
cervical spine was essentially normal.  X-rays of the 
cervical spine were essentially unremarkable.  Examination of 
the shoulders showed good range of motion.  There were 
tenderness of the forearms and weakness of the fingers of 
both hands.  

A transaction history from Dr. Teeters shows that the veteran 
received chiropractic treatment from August 1987 to December 
1987, and that he was diagnosed as having lumbosacral 
subluxation, lumbosacral strain/sprain, lumbosacral 
radiculitis and intervertebral disc syndrome.

VA outpatient records dated from January 1987 to September 
1987 show that the veteran received routine treatment for 
complaints of pain in the cervical spine, thoracic spine and 
lumbosacral spine.  Of note, a neurosurgery consultation was 
conducted in March 1987.  The veteran complained of neck 
pain, low back pain, bilateral arm pain and left knee pain as 
well as insomnia and general lack of energy.  After 
examination, the physician's impression was that endogenous 
depression was most likely.

In a January 1988 letter, Dr. Vitols reported that he 
initially evaluated the veteran for complaints of persistent 
bilateral wrist pain as well as low back discomfort with 
intermittent radicular pain down the left lower extremity in 
May 1986.  He stated that he ordered cervical and lumbar 
computerized tomography (CT) studies.  He enclosed June 1986 
and October 1986 letters from Dayton Medical Imaging 
reporting that cervical and lumbar CT examinations in June 
and October 1986 were within normal limits.  Dr. Vitols also 
enclosed EMG reports from Grandview/Southview Hospital 
wherein the impression in July 1986 was possible cubital 
tunnel on the right and probable cervical root irritation, 
and in October 1986 the impression was right cubital tunnel 
with possible left cubital tunnel and probable cervical 
radiculopathy, worse since July 1986.  Dr. Vitols also noted 
that in August 1986 he treated the veteran's low back 
symptoms with a lumbosacral spine manipulation.

On VA examination in April 1988, the veteran gave a history 
of low back pain since a fall in service in 1979.  The 
physician noted that the spine presented normal curvature and 
normal range of motion.  The diagnosis was status post-
operative for left carpal tunnel and for transposition of the 
right ulnar nerve with minimal evidence of neuropathic 
involvement bilaterally.

The veteran was also afforded a VA surgical examination in 
April 1988.  At that time, the physician noted that the 
veteran complained of continuing pain, weakness and numbness 
in his hands and arms, tingling in his shoulder, and neck and 
back pain, which the veteran attributed to a fall in service 
in November 1979.  A physical examination was performed.  
After review of the veteran's medical history, the 
physician's diagnoses included significant problems involving 
the neck and lumbar area with strong suggestions of disc 
degeneration, radiculopathy involving the upper and lower 
extremities, and persistent symptoms in the hand related to 
ulnar pain.  

X-rays taken in April 1988 revealed the lumbosacral spine to 
be essentially normal with minimal dextroscoliosis in the 
upper lumbar region.  The radiologist reported suspected 
asymmetry of the disc space between L5 and S1 and also 
reported a slight degree of lateral flexion in the lower 
cervical spine.  X-rays of the right elbow showed an old 
ununited avulsion fracture of the medial epicondyle.

In July 1988, a VA physician reported that there was EMG 
evidence of probable C6 mild radiculopathy in the arms and 
sensory symptoms in the C6 distribution of the hands with no 
evidence of carpal tunnel.

In a January 1990 decision denying service connection for 
neck, back and shoulder disabilities, the Board found that 
neither a chronic back disability, a chronic neck disability, 
nor a chronic shoulder disability had been shown during 
active service or until a number of years after separation 
from active service.  The Board also held there was no 
evidence showing that any of the disabilities at issue were 
etiologically related to the veteran's service-connected 
bilateral carpal tunnel syndrome.

VA outpatient records dated in June 1989 show that the 
veteran was seen with complaints of neck and low back pain.  
X-rays of the lumbosacral spine were normal.  The veteran was 
referred for an evaluation for a transcutaneous electrical 
nerve stimulator, which was issued in August 1989.

Additional evidence was received from the veteran in July 
1989.  An insurance form shows that Lawrence P. Goldstick, 
M.D., had diagnosed the veteran with myalgia and myositis in 
April 1991.  In a statement dated in May 1991, Dr. Moncrief 
reported that he had last seen the veteran in March 1991, and 
that he had diagnosed the veteran with cervicalgia/neck pain.  
The veteran also submitted a June 1991 letter from the 
Commander, Naval Reserve Readiness Command Region Five 
stating that the Chief, Bureau of Medicine and Surgery had 
found that the veteran was not physically qualified for 
retention in the Naval Reserve, "by reason of chronic left 
arm, neck, and lumbar pain, probably secondary to post 
traumatic injury 1979 which required release of carpal tunnel 
neurolysis of median nerve, left hand, 1984 and ulnar nerve, 
right elbow, 1987; herniated nucleus pulposus at C5-6, C6-7 
and C7-T1."

In an April 1992 rating decision, the RO determined that new 
and material evidence had not been submitted to reopen claims 
for service connection for low back disability, neck 
disability, or shoulder disability.  The veteran filed a 
Notice of Disagreement.  This action initiated the present 
appeal.

The veteran was afforded a personal hearing before the RO in 
August 1993.  He contended that he injured his back in 
November 1979 when he fell.  Acknowledging that a back injury 
was not mentioned in his service medical records, he 
testified that after the fall his hand was swollen but it was 
a week or two later that he went to the dispensary.  He 
stated that X-rays were taken of his back and hand and showed 
a broken finger.  He said he was told that the examiners were 
looking for broken bones and his arm and finger were put in a 
cast.  The veteran stated that he had always been under the 
belief that a full record of his injuries and complaints had 
been made.  Further, he asserted that there was a direct 
etiological relationship between the disabilities on appeal 
and his injury in 1979.  He testified that he made several 
complaints and even though nomenclature might vary, the 
evidence showed that he had made complaints and received 
treatments that would show there was a problem.  

In support of his appeal, the veteran submitted a July 1993 
letter from Dr. Moncrief who stated that the veteran had been 
under his neurosurgical care with upper extremity problems, 
weakness, and bilateral carpal tunnel syndrome.  Dr. Moncrief 
stated that he felt with a reasonable degree of medical 
certainty that these problems were a direct and proximate 
result of the veteran's injury of November 1979.  

In a letter dated in September 1993, Dr. Moncrief reiterated 
many of his earlier statements.  He said he had first seen 
the veteran in October 1990 with complaints including neck 
and low back pain as well as left hip, knee and leg pain of 
eleven years' duration.  He reported that the veteran gave a 
history of injuring himself while serving in the Navy, which 
included slipping and jamming his long finger on the left.  
Dr. Moncrief also stated that the veteran returned in July 
1991 complaining of difficulty with left shoulder pain, 
tremors and spasms in his neck and stiffness and pain in the 
forearm on the left; later complaints included neck and wrist 
pain.

Outpatient treatment records from the Dayton VAMC dated from 
June 1982 to September 1993 were associated with the claims 
folder.  Significantly, a January 1987 neurosurgery 
consultation report shows that the veteran gave a history of 
a back injury in November 1979 and reported he had had pain 
in his low back and neck.  Later records show that the 
veteran was seen with complaints of low back, neck, shoulder 
and upper extremity pain, including the right elbow, and 
received treatment and physical therapy.  At a November 1991 
orthopedic consultation the examiner noted that the veteran's 
history included multiple injuries, falls and a motor vehicle 
accident.  The veteran reported that he fell in 1979.

In August, September and November 1993, the RO received 
negative replies to its requests for deck logs dated from 
November 1979 to January 1980 for the veteran's ship and for 
his Navy reserve medical records dated through 1991.

In January 1994, the veteran submitted a March 1992 
memorandum, with enclosure, from the President, Physical 
Evaluation Board (PEB), stating that the veteran's case had 
been reviewed by formal hearing.  The PEB determined that the 
veteran was not physically qualified for active duty in the 
U.S. Naval Reserve because of chronic left arm, neck, and 
lumbar pain, probably secondary to injury in 1979, release of 
carpal tunnel neurolysis of median nerve, ulnar entrapment, 
right elbow, and herniated nucleus pulposus at C5-6, C6-7, 
and C7-T1.

In December 1996, the Board determined that new and material 
evidence had been submitted to reopen the claims for service 
connection for low back disability, neck disability, and 
shoulder disability.  The Board then REMANDED the matter to 
the RO for consideration of the claims on the merits after 
obtaining any outstanding VA and non-VA medical evidence and 
affording the veteran a VA examination to determine the 
nature, extent, and etiology of his low back, neck, and left 
shoulder disabilities.

Medical records from the Dayton VAMC, R. T. Sugumaran, M.D., 
and Carolyn Bailey, M.D., dated from October 1990 to December 
1996 were associated with the claims folders.  Those records 
reflect that the veteran received recurrent treatment for 
complaints of low back pain, neck pain, and pain of the left 
upper extremity.  Of note, a report of an October 1990 MRI 
indicates that the veteran's lumbosacral spine was normal, 
but that there were right-sided disc bulges at C5-6, C6-7, 
and C7-T1.  A January 1998 X-ray report indicates that 
minimal osteoarthritis involving C5 and C6 had been observed, 
and that X-rays of the lumbosacral spine were negative.

In April 1997, the veteran responded to an RO inquiry 
regarding his medical records from his service with the Naval 
Reserves.  He asserted the disabilities at issue were caused 
by an injury that occurred during his active service.  He 
said he did not believe that delaying the adjudication of his 
claim to obtain his Naval Reserve records was necessary.

A VA general medical examination was conducted in December 
1997.  A comprehensive examination was performed.  X-rays of 
the cervical spine showed minimal osteoarthritis of C5 and 
C6.  X-rays of the lumbar spine were normal.   Following a 
thorough review of the medical record, the veteran was 
diagnosed with degenerative disc disease and osteoarthritis 
of the cervical spine, and chronic low back pain syndrome.  

In January 1998, the veteran was afforded a VA neurological 
examination.  The veteran told the examiner that he believed 
his service-connected bilateral carpal tunnel syndrome was 
caused or worsened by his current disabilities of the low 
back, neck, and shoulders.  He indicated that he injured his 
left hip and head in an in-service slip and fall accident.  
The veteran's claims folders were reviewed and a physical 
examination was conducted.  The assessment, in pertinent 
part, was that the veteran had chronic low back pain syndrome 
without evidence of radiculopathy, for which duration could 
not be traced back to service.  The examiner noted that the 
same could be said about the veteran's complaints of neck 
disability.

The veteran was also afforded a VA orthopedic examination in 
January 1998.  His major complaint pertained to sensory 
problems involving both upper extremities.  He also 
complained of stiffness and decreased mobility of the neck.  
His medical history was discussed in detail.  A physical 
examination was conducted.  X-rays of lumbosacral spine 
showed no evidence of any disc space narrowing or any other 
type of arthritic changes.  Arthritis at the C5-6 level was 
noted.  The diagnosis, in pertinent part, was X-ray of the 
cervical spine showing disc space narrowing at C5-C6 with 
osteophyte formation and disc space narrowing.  With regard 
to his complaints of right-sided low back pain, the examiner 
observed that there was no evidence of any bony abnormality 
or disc disease.  The examiner also indicated that the 
veteran's complaints of low back pain and pain in the 
shoulder area could be the result of reflex sympathetic 
dystrophy.  He indicated that an EMG and nerve conduction 
study had been ordered to evaluate these problems.  

The matter was REMANDED again by the Board in November 1999.  
The Board determined that the January 1998 orthopedic 
examination report was incomplete because the examiner failed 
to give an opinion as to the etiology of the veteran's low 
back, neck, and left shoulder disabilities.  It was also 
observed that X-rays of the left shoulder had not been taken.  
The RO was asked to rectify these problems.

In a letter dated in December 1999, the RO asked the veteran 
to identify the names and addresses for all VA and non-VA 
health care providers who might possess additional treatment 
records pertinent to his claims for service connection.  The 
veteran responded in February 2000 and informed the RO that 
additional evidence would be submitted.

Treatment records dated in April 1999 from M. E. Amongero, 
M.D., indicate that the veteran was admitted to Good 
Samaritan Hospital in March 1999 due to a complaint of his 
left leg giving way.  Following a physical examination and 
review of a lumbar spine MRI, Dr. Amongero indicated that 
there was mild disc desiccation at L4-5 and L5-S1.  A copy of 
the MRI report was attached to the letter.  An X-ray report 
from Miami Valley Hospital dated in April 1999 indicates that 
the veteran's thoracic spine was essentially normal.  In a 
July 1999 report to American Modern Life Insurance Company, 
Dr. Sugumaran indicated that the veteran had been diagnosed 
as having fibromyalgia and paralysis syndrome.  Outpatient 
records from the Dayton VA Medical Center dated from February 
1996 to October 2000 show that the veteran received routine 
evaluations and treatment for, but not limited to, complaints 
of low back pain, neck pain, and neurological problems 
affecting his upper and lower extremities.

The veteran was afforded a VA neurological examination in 
August 2000.  His claims folders were reviewed.  The veteran 
had an essentially normal neurological examination.  The 
examiner noted that EMG and imaging studies failed to show 
any substantial neurological problem relating to the cervical 
and lumbar roots.  

A VA orthopedic examination was also conducted in August 
2000.  The veteran's medical history and major complaints 
were referenced.  A physical examination limited to the spine 
and upper extremities was conducted.  The diagnoses, in 
pertinent part, were generalized fibromyalgia, osteoarthritis 
of the cervical spine, osteoarthritis of the dorsal spine, 
and osteoarthritis of the lumbar spine.  Reference was made 
to an MRI of the cervical spine and CT scan of the lumbar 
spine.  Copies of the reports of those studies were attached 
to the examination report.

An August 2000 CT scan revealed abnormalities of the lumbar 
spine.  There was mild disc deterioration at L3-4.  There was 
also minimal symmetrical facet arthropathy at the L3-4 and 
L4-5 levels.  Asymmetric spurring was seen at the L5-S1 
level.  X-rays taken at the same time, however, were 
unremarkable.  X-rays of the cervical spine continued to show 
degenerative changes, especially involving the C4, C5, and C6 
regions.  A September 2000 MRI of the cervical spine showed 
protrusions and/or bulging at C4-5, C5-6, and C6-7.

In an addendum dated in February 2001, the orthopedic 
examiner indicated that the RO had asked him to provide a 
more detailed explanation of his findings.  The examiner 
indicated that his August 2000 examination of the veteran 
revealed that he was suffering from arthritic changes in the 
cervical spine, with disc space narrowing and some evidence 
of disc bulging, encroachment on the neural exit foramina.  
He said these types of changes were usually traumatic in 
origin and most likely related to his injury from a fall in 
1979 while in service.  Observing that these changes take 
many years to develop, the examiner noted that the veteran 
had been complaining of  aches and pains in the shoulders, 
neck, arms, forearms, and hands for many years.  He added 
that some of these aches and pains most likely were related 
to his neck problem.  As all the nerves supplying the 
shoulders, base of the neck, arms, forearms, and hands come 
from the neck area, the examiner indicated that it is 
possible that cervical spine pathology was part of the reason 
for the veteran's pain and neurological problems.  Further, 
having reviewed the findings of his May 1998 examination 
report, where he had indicated that the veteran could have 
developed reflex sympathetic dystrophy, the examiner stated 
that the findings of the August 2000 examination had ruled-
out this diagnosis.  

The examiner also acknowledged the veteran's lumbosacral 
spine did not show any disc space narrowing, or disc pressing 
on the nerve roots on X-rays and CT scan, and that no 
neurological deficit was detected in the legs (sensory, 
motor, or reflex).  However, he noted that the X-rays and CT 
scan showed arthritic changes in the facet joints, and spur 
formations, and that those abnormalities could be the cause 
of the aches and pains the veteran experienced in his lower 
back and gluteal region.  The examiner again noted that these 
types of changes are traumatic in origin and take many years 
to develop.  In view of the veteran's long history of 
complaints of low back pain, the examiner reiterated his 
belief that the veteran's cervical and lumbosacral spine 
disabilities were most likely the result of his history of 
injury in a fall in 1979.  The examiner also stated there was 
no evidence of any abnormalities in the veteran's left 
shoulder.  He said the aches and pains in the veteran's 
shoulder were related to the changes in the veteran's 
cervical spine, disc space bulging, and arthritic changes.  

II.  Legal Criteria

Service connection basically means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military, naval or air service or, if pre-existing 
such service, was aggravated by service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 1 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112(a), 
1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).


III.  Analysis

A.  Low Back Disability

As discussed above, service medical records do not confirm 
that the veteran injured his low back in service nor do they 
document the presence of a low back disorder.  However, the 
record does contain statements of the veteran concerning the 
incurrence of a low back injury in service, the veteran filed 
a claim for service connection for back disability the month 
following his discharge from service, he was found to have 
chronic lumbosacral strain on the initial VA examination a 
few months after his discharge from service, and a continuity 
of low back symptomatology is documented in the later medical 
evidence of record.  

Moreover, the record contains medical evidence linking 
current osteoarthritis of the veteran's lumbosacral spine to 
service.  In this regard the Board notes that in a February 
2001 addendum to an August 2000 orthopedic examination 
report, the examiner noted that the veteran gave a history of 
falling and injuring his back in service, and that he also 
had a long and documented history of complaints of low back 
pain.  The examiner specifically indicated that the type of 
degenerative changes experienced by the veteran were of 
traumatic origin and took many years to develop.  In view of 
the veteran's long history of complaints of low back pain and 
the type of changes in the veteran's lumbosacral, the 
examiner concluded that the changes in the veteran's 
lumbosacral spine were most likely the result of his history 
of injury and fall in 1979.

In light of these circumstances, the Board finds that the 
preponderance of the evidence establishes that the veteran's 
current low back disability is etiologically related to 
service.

B.  Neck Disability

A VA examiner opined that there is an etiological 
relationship between the veteran's current disability of the 
cervical spine and his history of injuring his head/neck in 
service.  The examiner stated that the changes seen in the 
veteran's cervical spine were usually traumatic in origin and 
most likely related to his purported injury in 1979.  The 
examiner further indicated that these changes could have 
taken many years to manifest.  He also observed that the 
veteran had a long history of complaints of neck pain with 
radiculopathy.   

The Board notes, however, that service medical records are 
negative for evidence of a neck disability, and there is no 
post-service medical evidence of any of any neck disorder or 
until many years after the veteran's discharge from service.  
Moreover, the veteran did not include neck disability in his 
original claim for service connection and there is no 
corroborating evidence of a neck injury in service or of any 
neck symptoms in service or until many years thereafter.  The 
veteran has been given several opportunities to provide 
credible evidence to support his argument but no such 
evidence has been submitted.  Therefore, the Board has 
concluded that the preponderance of the evidence establishes 
that the veteran did not injure his neck in service, did not 
develop neck symptoms in service or proximate thereto, and 
did not manifest arthritis of the cervical spine within one 
year of his discharge from service.  Although the Board does 
not dispute the VA medical examiner's opinion that the 
changes in the veteran's cervical spine are post-traumatic, 
the Board has found the opinion to be of no probative value 
to the extent that it links the veteran's current neck 
disability to service since it is based upon history which 
the Board has found to be unreliable.  Accordingly, service 
connection is not warranted for neck disability.  The Board 
notes for the record that further development to obtain 
another medical opinion would serve no useful purpose since 
any medical opinion linking the veteran's current neck 
disability to service would be based upon history which the 
Board has found to be unreliable.  

C.  Left Shoulder Disability

There is no medical evidence establishing that the veteran 
currently has a chronic disability of his left shoulder.  
Moreover, in his February 2001 addendum to the August 2000 
orthopedic examination report, the VA examiner specifically 
indicated there was no evidence of any left shoulder 
abnormalities.  He said that the aches and pains in the 
veteran's shoulder were related to the changes in the 
veteran's cervical spine.  In the absence of proof of a 
present disability, there can be no valid claim for service 
connection.  Brammer v. Derwinski, 3 Vet.App. 223 (1992).  

In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for service connection for left shoulder disability.


ORDER

Entitlement to service connection for low back disability is 
granted.

Entitlement to service connection for neck disability is 
denied.

Entitlement to service connection for left shoulder 
disability is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



 

